OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice by this court on December 19, 1962.
On June 3, 1987, the respondent pleaded guilty in the Supreme Court, Bronx County, to the charge of scheme to *312defraud in the first degree, a class E felony (see, Penal Law § 190.65). On July 10, 1987, the respondent was sentenced to a term of probation of five years, a $1,000 fine, a mandatory surcharge of $100, and a condition was imposed that he not seek a license to practice law in any State during the period of his probation.
On June 4, 1987, the respondent pleaded guilty in the County Court, Westchester County, to the charge of grand larceny in the third degree, a class E felony at the time of the indictment (see, Penal Law former § 155.30). The respondent was sentenced to a term of probation of five years, a fine of $8,000 and a mandatory surcharge of $100.
Pursuant to Judiciary Law § 90 (4), upon his conviction of a felony, the respondent ceased to be an attorney and counselor-at-law in this State.
Accordingly, the petitioner’s motion is granted. The respondent is disbarred and the clerk of this court is directed to strike his name from the roll of attorneys and counselors-at-law forthwith.
Mollen, P. J., Mangano, Thompson, Bracken and Harwood, JJ., concur.